MEMORANDUM DECISION
                                                                                    FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           Apr 03 2019, 7:35 am

regarded as precedent or cited before any                                           CLERK
                                                                                Indiana Supreme Court
court except for the purpose of establishing                                       Court of Appeals
                                                                                     and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
Willie Erving Taylor, Jr.                                 Curtis T. Hill, Jr.
Michigan City, Indiana                                    Attorney General of Indiana

                                                          Ian McLean
                                                          Supervising Deputy Attorney
                                                          General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Willie Erving Taylor, Jr.,                                April 3, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-2198
        v.                                                Appeal from the Lake Superior
                                                          Court
State of Indiana,                                         The Honorable Clarence D.
Appellee-Plaintiff                                        Murray, Judge
                                                          The Honorable Kathleen A.
                                                          Sullivan, Magistrate
                                                          Trial Court Cause No.
                                                          45G02-0603-FC-25



Altice, Judge.


Court of Appeals of Indiana | Memorandum Decision 18A-CR-2198 | April 3, 2019                       Page 1 of 10
                                                  Case Summary


[1]   Willie E. Taylor, Jr., pro se, appeals from the trial court’s denial of his Motion

      to Modify or Correct the Record. Taylor argues that the trial court erred in

      denying his motion.


[2]   We affirm.


                                         Facts & Procedural History


[3]   On October 6, 2005, the State charged Taylor with burglary as a Class C felony,

      theft as a Class D felony, resisting law enforcement as a Class D felony, and

      two counts of intimidation as Class D felonies. The State also alleged Taylor to

      be a habitual offender. A jury trial commenced on September 4, 2007 before

      the Honorable Natalie Bokota, judge pro tempore. Before voir dire, the trial

      court held a hearing during which Taylor complained to the trial court about

      his appointed counsel, 1 saying that “none of the things that I requested” counsel

      to do “has [] even been addressed,” and that his counsel had not “addressed his

      scope of representation to me period.” Appellant’s Appendix Vol. 2 at 38.

      Taylor’s appointed counsel responded to Taylor’s complaint, noting that Taylor

      had been “through four judges, probably like ten lawyers. Up until this point,




      1
       Taylor was represented by attorney Jerry Peteet, who was years later convicted of attempt to commit
      murder and racketeering conspiracy in the District Court for the Eastern District of Missouri. U.S. v. Henley,
      766 F.3d 893 (8th Cir. 2014) (consolidated appeal); U.S. v. Peteet, 2013 WL 1768999 (E.D. Mo. Apr. 24,
      2013). Peteet was suspended from the practice of law by our Supreme Court on September 6, 2013. In re
      Peteet, 993 N.E.2d 1137 (Ind. 2013).

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2198 | April 3, 2019                     Page 2 of 10
      me and him had a great relationship.” Id. at 39. Taylor’s appointed counsel

      informed the court that he had spoken with Taylor, had “prepared the case,”

      and was “prepared to go to trial.” Id. at 39, 40. Taylor then requested a

      continuance of the jury trial so his family could hire private counsel because he

      did not “feel safe going to trial” with his appointed counsel. Id. at 44. The trial

      court denied Taylor’s request for a continuance and then went off record.


[4]   A short time later, the court held another hearing to address the fact that Taylor

      had stated that he did not want to be present during the trial, he did not want a

      jury trial, and he was not prepared to proceed. The trial court asked Taylor if

      he was requesting a bench trial, and Taylor replied by complaining about his

      appointed counsel. Taylor’s counsel asked for time to consult with Taylor,

      which the court granted. The record next reflects that after a brief recess, the

      State informed the court that it did not want to proceed with a bench trial and

      Taylor’s appointed counsel stated, “We’re gonna take a jury trial, Judge.” Id.

      at 51. The court summoned the jury and the matter proceeded accordingly.


[5]   Two days later, on September 6, 2007, the jury found Taylor guilty as charged,

      and, following the second phase of trial, found Taylor to be a habitual offender.

      On October 12, 2007, the day set for Taylor’s sentencing, attorney T. Edward

      Page filed a motion on behalf of Taylor to continue the sentencing hearing. At

      the time originally scheduled for the sentencing hearing, Taylor told the court

      he had replaced appointed counsel with private counsel. Taylor’s appointed

      counsel was present and explained that Taylor was hoping to use a $5000 bond

      to pay Attorney Page, but that Taylor did not understand that the majority of

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2198 | April 3, 2019   Page 3 of 10
      such bond money was already assigned to the public defender’s office, leaving

      Taylor with little funds to pay Attorney Page. The trial court reset Taylor’s

      sentencing hearing for October 15 and permitted Taylor’s appointed counsel to

      withdraw.


[6]   Taylor’s sentencing hearing was eventually held on November 7, 2007, before

      Magistrate Natalie Bokota, sitting as judge pro tempore. The trial court

      sentenced Taylor to an aggregate term of twenty-six years executed, to be

      served consecutive to sentences imposed in two other felony cases. Taylor

      appealed, and, on July 2, 2008, a panel of this court affirmed his convictions

      and sentence in a memorandum decision. Taylor v. State, 45A04-0712-CR-697

      (Ind. Ct. App. July 2, 2008), trans. denied.


[7]   On January 22, 2009, after Taylor’s direct appeal had become final, Taylor filed

      with the trial court a Motion for Access to Reconstruct Relevant Portions of the

      Record, asserting that “relevant portions of the record . . . were omitted and

      missing from the record of proceedings” prepared for his direct appeal.

      Appellant’s Appendix Vol. 2 at 96. Specifically, Taylor claimed that the record he

      was provided did not include those parts of the pre-trial hearing held on

      September 4, 2007, wherein he claimed he told the court that he did not want a

      jury trial, that there had been a breakdown in communication with his

      appointed counsel, that his appointed counsel was in violation of the Rules of

      Professional Conduct, and that he was in the process of hiring private counsel.

      Taylor also claimed that the record did not include his appointed counsel’s

      statement that, “[W]e took Mr. Taylor’s money and he doesn’t have any money

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2198 | April 3, 2019   Page 4 of 10
      to hire private counsel because we took his money.” Id. at 97. Taylor asserted

      that he specifically told Magistrate Bokota that he did not want her on his case

      “because (she) was not legally appointed by his judge Clarence D. Murray to

      accept jurisdiction over [his] case,” but such exchange is not in the record he

      was provided. Id. at 98. Taylor explained that he was preparing a pro se post-

      conviction petition and requested that the court provide him “with a copy of the

      foregoing relevant portions of the record that were omitted and/or missing from

      the Record of Proceedings he previously received.” Id. at 99. The trial court

      redenominated his motion as a motion for transcripts of the September 4, 2007

      hearings and granted the same. The trial court also granted Taylor access to a

      copy of his file.


[8]   On March 27, 2009, Taylor filed another motion to reconstruct relevant

      portions of the record that he claimed were missing. The trial court denied this

      motion, noting that the transcripts of the September 4, 2007 hearings “are

      contained in the court’s file and may therefore, be accessed in any future

      petition for post-conviction relief.” Id. at 104. The court also noted that Taylor

      admitted he had received the desired transcripts.


[9]   Fast forward several years, on October 8, 2014, Taylor filed a Motion for a

      Copy of Transcripts with the trial court. Taylor indicated that he would be

      filing a petition for post-conviction relief and requested “a copy of the rest of

      said transcripts that are contained in the courts file as of the order of 3-29-2007,

      the transcript [sic] that are missing from the transcripts of proceedings SEE

      EXHIBITS(A).” Id. at 116 (bold omitted). Taylor did not attach an Exhibit A

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2198 | April 3, 2019   Page 5 of 10
       but asked the trial court to “reconstruct relevant portions of the record that are

       missing from the proceedings held on October 12, 2007” relating to his

       statements that he had retained private counsel, who, via telephone, informed

       the court that he was entering his appearance in this case, as well as two others.

       Id. at 116. On October 16, 2014, the trial court granted Taylor’s motion for a

       copy of transcripts and directed the court reporter to prepare a transcript of the

       October 12, 2007 hearing and to transmit such to Taylor.


[10]   On March 4, 2015, Taylor filed a “Motion for a copy of the missing transcripts

       of Proceedings that I never did receive.” Id. at 120. Taylor indicated that he

       had received the transcripts prepared pursuant to the court’s October 16, 2014

       order, but that he had “again realized that relevant portions of the record were

       still missing.” Id. Taylor requested that the court “reconstruct relevant portions

       of the record that are missing from the transcripts of proceedings held on

       September 4-of-2007” in accordance with what he had ostensibly outlined in his

       January 22, 2009 motion. Id. at 121. Taylor added that the alleged missing

       portions of the transcript would show that he “explain[ed] to Magistrate Bokota

       in minute detail that [his appointed counsel] said he was going to represent

       [Taylor] in a way that was going to guarantee the State Court a conviction” and

       that he had claimed that appointed counsel was in violation of numerous Rules

       of Professional Conduct. Id. Taylor claimed that all of his statements in this

       regard were said in open court and in the presence of a court reporter, but that

       they are not included in the transcript.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2198 | April 3, 2019   Page 6 of 10
[11]   The trial court directed the court reporter to listen to the court’s recording from

       the hearings in question and notify the court of her findings. On March 16,

       2015, the court reporter notified the trial court that the comments Taylor

       alluded to in his motion were not contained in the transcript of the jury trial,

       but that such were included in the “Courts [sic] call held prior to the start of the

       jury trial.” Id. at 135. The trial court directed the court reporter to prepare a

       transcript of this part of the proceedings and forward a copy to Taylor. These

       transcripts recount the events and statements at the hearing held prior to the

       start of trial on September 4, 2007, and were filed with the trial court clerk on

       April 8, 2015, along with an order directing that a copy be forwarded to Taylor.


[12]   In July 2015, the trial court clerk also provided Taylor with a copy of the order

       appointing Bokota as judge pro tempore of the trial court “on September 4,

       2007, and from day to day thereafter” until the return of the regular judge for

       said court. Id. at 142. The clerk also provided Taylor with a copy of the order

       appointing Kathleen Sullivan as judge pro tempore for October 9, 2007, “and

       from day to day thereafter” until the return of the regular judge for said court. 2


[13]   This brings us to the motion giving rise to this appeal. On August 20, 2018,

       Taylor filed a Motion to Modify and Correct Record, asserting that such was

       “necessary to reveal evidence of material fact not previously heard or presented

       and is under necessity required to reveal the truth herein.” Id. at 149. Taylor



       2
         Judge Pro Tempore Sullivan presided over the October 12, 2007 hearing that was originally scheduled as a
       sentencing hearing.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2198 | April 3, 2019                  Page 7 of 10
       alleges that the record in this case was “scrubbed, altered and/or erased.” Id. at

       151. Taylor claims that the record does not include “the section with re: to

       leaving the defendant defenseless[;] with re: to imposing representation on him

       [appointed counsel] (now deceased) who at the time of defendant’s trial was

       engaged in criminal activity of which this Court well knew about.” Id. Taylor

       also demands proof of the “true ‘De Jure’ authority” of Magistrate Bokota to

       act as judge pro tempore over his trial. Id. at 153. Taylor also sought an order

       providing him with copies of the audio recordings of “the trial proceedings” in

       his case. Id. at 152. The trial court denied Taylor’s motion on August 22,

       2018. Taylor now appeals. Additional facts will be provided as necessary.


                                           Discussion & Decision


[14]   Taylor frames his argument on appeal as: “Whether the trial court properly

       denied [him] proper access to have the record in [this case] modified and

       corrected under App. R. 32A?” Appellant’s Brief at 4. Taylor believes that the

       alleged missing parts of the transcript will support his claims that “the court’s

       assignment of [his appointed counsel] was a deliberate move to effectively

       ‘silence’ [him] during his trial proceedings.” Id. at 12. He also seemingly needs

       a corrected record to support a claim on post-conviction that “previous and

       subsequent counsel did effectively silence his claim(s) of fraud by most

       discernably doing his direct appeal and thereby failing to raise any prosecutorial

       misconduct claim(s) by failing to object to any part of vindictive and malicious

       prosecution.” Id. at 12, 14. In his brief, Taylor also makes brazen, unsupported

       conspiracy allegations against the judiciary, stating that Magistrate Bokota was

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2198 | April 3, 2019   Page 8 of 10
       “supplanted to insure conviction to provide ‘cover’ for [Judge] Clarence Murray

       as to the actions re: [his appointed counsel].” Id. at 15.


[15]   Certification of an accurate record is committed to the trial court’s discretion.

       Harbour v. Bob Anderson Pontiac, 624 N.E.2d 475, 477 (Ind. Ct. App. 1993).

       Here, in response to Taylor’s claim that the transcripts of the hearings in this

       cause were not accurate, the trial court ordered the court reporter to listen to the

       recordings. The court reporter advised the court that she had listened to the

       recordings and located the parts of the hearings referenced in Taylor’s motion.

       The court reporter prepared a transcript and a copy of such was forwarded to

       Taylor.


[16]   Indeed, the record on appeal contains the transcripts of the proceedings on

       September 4, 2007, that occurred outside of the jury’s presence. There are no

       apparent gaps in the transcript and there are portions that go along with some

       of what Taylor claims has been omitted. The transcripts do not contain any

       reference to Taylor’s allegation that he argued to the court that his appointed

       counsel was in violation of the Rules of Professional Conduct. For that matter,

       we note that Taylor’s appointed counsel’s criminal acts did not occur (or were

       not discovered) until years after Taylor’s jury trial was complete. We also note

       that nowhere in the transcripts does Taylor ever challenge the authority of

       Magistrate Bokota as he now claims he did during one of the hearings. To that

       end, we note that included in the record is an order appointing Magistrate

       Bokota as judge pro tempore of the Superior Court of Lake County, Criminal

       Division, to conduct business of the court during the absence of Judge Clarence

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2198 | April 3, 2019   Page 9 of 10
       Murray on September 4, 2007. See Ind. Trial Rule 63(E) (setting out the

       procedure for appointing a judge pro tempore).


[17]   Notwithstanding the above, Taylor remains convinced that the transcripts are

       incomplete. Taylor’s request to the trial court to reconstruct the record,

       however, is without any basis in fact. Taylor was provided with his requested

       transcripts and the orders appointing Magistrates Bokota and Sullivan as judges

       pro tempore that covered the dates of those hearings. Aside from his self-

       serving claims as to what he believed was said during those hearings, Taylor

       has not otherwise established that the transcripts are lacking. Taylor has not

       shown that the trial court abused its discretion in denying his most recent

       motion to supplement the record to support his claims.


[18]   Judgment affirmed.


       Najam, J. and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2198 | April 3, 2019   Page 10 of 10